Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Felig, J.), rendered May 17, 1984, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
After reviewing the evidence adduced at the suppression hearing, and viewing the videotape of the lineup from which the complainant identified the defendant, we concur in the hearing court’s determination that the lineup was in all respects fair (see, People v Logan, 25 NY2d 184, cert denied 396 US 1020, rearg dismissed 27 NY2d 733, 737; cf., People v Burwell, 26 NY2d 331).
The trial court did not abuse its discretion in holding that the sentence in the instant case was to run consecutively to the sentences the defendant was still serving at the time this judgment was rendered (see, Penal Law § 70.25 [1]).
The remaining contentions raised by the defendant have not been preserved for appellate review (see, CPL 470.05 [2]), and we decline to reach them in the interest of justice. Thompson, J. P., Lawrence, Weinstein and Eiber, JJ., concur.